The Supreme Court affirmed the judgment of the Common Pleas on April 6th, 1885, in the following opinion :
Per Curiam.
No error is assigned to the form of the reservation. It must therefore be considered and determined on the language thereof; In view of this fact there certainly was no error in entering judgment thereon in favor of the plaintiff below. The point would not justify any other judgment. It is very vague and indefinite. The specific place where the child was suffered to go at large is not mentioned. Nor is it stated where she was injured, nor that the injury was occasioned in consequence of her being allowed to go at large. The point should aver facts,. *267which by themselves establish the specific negligence which contributed to the injury, to justify the entry of a judgment in favor of the defendant below, non obstante veredicto. It cannot be bolstered up by adding thereto any outside facts.
Judgment affirmed.